Hill, C. J.
1. At common law, process was served on a municipal corpora' tion by serving its mayor or other head officer, as being the “most visible part of the corporation.” In the absence of statutory provision, this manner of service of process upon municipalities is still valid. Therefore, in a certiorari proceeding in which the municipality is the defendant in certiorari, notice of the sanction of the writ, and of the time and place of hearing, directed to the mayor of the named municipality and served upon him as mayor, is a sufficient compliance with section 4644 of the Civil Code. 14 Enc. PI. & Pr. 232; Cloud v. Pierce City, 86 Mo. 357.
2. The rule of service above stated is not affected by the fact that the mayor served with the notice is himself the municipal official whose judgment it is sought to review on certiorari.

Judgment reversed.